.   .   ....
    AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                     Page I of I   \   q
                                             UNITED STATES DISTRICT COURT
                                                        SOUTHERN DISTRICT OF CALIFORNIA

                              United States of America                                 JUDGMENT IN A CRIMINAL CASE
                                              V.                                       (For Offenses Committed On or After November I, 1987)


                              Agustin Otero-Caracosa                                   Case Number: 3:19-mj-21101

                                                                                       Frank A Balistrieri
                                                                                       Defendant's Attorney


    REGISTRATION NO. 83666298
    THE DEFENDANT:
     IZl pleaded guilty to count(s) 1 of Complaint
                                                   ~----=------------------------~
     D was found guilty to count(s)
               after a plea of not guilty.
               Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

    Title & Section                          Nature of Offense                                                           Count Number(s)
    8:1325                                   ILLEGAL ENTRY (Misdemeanor)                                                 1

     D The defendant has been found not guilty on count(s)
                                                           --------------------
     0 Count(s)                                               dismissed on the motion of the United States.
                          -----------------~




                                                IMPRISONMENT
           The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
    imprisoned for a term of:

                                        .)6i TIME SERVED                         D                                           days

     IZl Assessment: $10 WAIVED IZl Fine: WAIVED
     IZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
     the defendant's possession at the time of arrest upon their deportation or removal.
     D Court recommends defendant be deported/removed with relative,                            charged in case


         IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
    of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
    imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
    United States Attorney of any material change in the defendant's economic circumstances.

                                                                                   Tuesday, March 5, 2019
                                                                                   Date of Imposition of Sentence

             ·
                      !   I   ··'If\
                              ·1·
                                       /.1
                                       ,,
                                               I ~r---------~
    Received //               /:JU L,$l) -C
                    DUSM                                    FILED
                                                             MAR 0 5 2019
                                                     CLER~<, U.S. DISTRICT COURT
    Clerk's Office Copy                            SOUTHER:>J DiSTR!CT OF CALIFORNIA                                                3:19-mj-21101
                                                   BY                        DEPUTY
